                                           Case 4:18-cr-00560-HSG Document 64 Filed 12/13/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 18-cr-00560-HSG-1
                                   8                      Plaintiff,                        ORDER TO PRODUCE TRANSCRIPTS
                                   9                v.

                                  10     ANTHONY REED,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On

                                  14           •    November 26, 2018 (FTR 9:51-9:55)

                                  15           •    November 26, 2018 (FTR 9:55-9:58)
                                  16
                                               •    November 29, 2018 (FTR 10:04-11:12)
                                  17
                                               •    November 30, 2018 (FTR 12:11-12:43)
                                  18
                                               •    December 11, 2018 (FTR 10:38-11:42)
                                  19

                                  20   hearings were held in the above-entitled action and recorded on FTR.

                                  21           Production of a transcript of each of the hearings for the Court is necessary for resolution
                                  22   of this matter.
                                  23
                                               Accordingly, the court reporter is directed to prepare the transcript of this proceeding on
                                  24
                                       the following basis:
                                  25
                                               ()        Ordinary (within 30 days @ $3.65 per page).
                                  26
                                  27           ()        14-Day (within 14 days @ $4.25 per page)

                                  28           ()        Expedited (within 7 days @ $4.85 per page).
                                          Case 4:18-cr-00560-HSG Document 64 Filed 12/13/18 Page 2 of 2




                                              ()      3-Day (within 3 days @ $5.45 per page)
                                   1

                                   2          (X)     Daily (overnight @ $6.05 per page).

                                   3          Therefore, the Clerk is directed to pay a transcriber the cost of preparing the transcript at

                                   4   the rate indicated above, and in accordance with the requirements of the Judicial Conference of the
                                   5
                                       United States, as set forth in the Guide to Judiciary Policies and Procedures.
                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: 12/13/18
                                   8
                                                                                        ______________________________________
                                   9
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
